Title: To George Washington from Brigadier General William Maxwell, 1 May 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 1st May 1779


I take this opertunity by Coll Palfry to Inform Your Excellency, that the Soldier of the 2d Regt was executed yesterday at New Ark agreeable to Your Orders. all the three was carryed to the place of execution with their Coffins &ca and was not pardon’d till after the others was thrown off, they were much afected as well as the Spectaters; I hope it will have a good efect. Mr McWhortry delivered a discorurse very applicable to the oc⟨ca⟩sion. I inclose You a York paper of ⟨mutilated⟩ 29th. I have no news and am Your Excellencys Most Obeydt Humble Servant

Wm Maxwell
